DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 22, 2021 has been entered.
 Election/Restrictions
Claims 16-24 and 27-44 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 21, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document) in view of US Patent Application Publication 2005/0086823 A1, Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), Yukawa et al. (7,681,613 B2), and Published PCT Application WO 2011/064698 A1 cited by applicant, and optionally further in view of Kanz et al. (7,389,802 B2).
 	The only differences between the WO ‘531 tire and the claimed tire are that a) the reference is silent as to whether the noise reducing closed-cell foam material ring (closed-cell foam noise reducing element) comprises perforated polyolefin material, and b) the reference does not disclose the claimed self-supporting film (US ‘828 embodiment of Figure 2, paragraphs 0001-0028: carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber compound (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane), closed-cell foam material ring 10 (closed-cell foam noise reducing element)), however a) US ‘823 teaches to use a perforated closed-cell polyolefin foam as such sound-absorbing foam in order to obtain fire retardance and inhibit water absorption while achieving sufficient sound absorption 

 	Applicant’s arguments with respect to the newly added “perforated” limitation have been addressed above.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Published PCT Application WO 2015/149959 A1 cited by applicant (equivalent to US Patent Application Publication 2017/0015146 A1) in view of US Patent Application Publication 2005/0086823 A1, Published PCT Application WO 2015/115486 A1 (equivalent to US Patent Application Publication 2016/0347127 A1), US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), Yukawa et al. (7,681,613 B2), and Published PCT Application WO 2011/064698 A1 cited by applicant, and optionally further in view of Kanz et al. (7,389,802 B2).
 	The only differences between the WO ‘959 tire and the claimed tire are that a) the reference is silent as to whether the closed cell foam ring in the sound-absorbing ring (noise reducing element comprising at least one closed-cell foamed material) comprises perforated polyolefin material and b) the reference does not disclose the claimed self-supporting film (US ‘146 embodiment of Figure 2, paragraphs 0001-0028: sound-absorbing ring comprising closed cell foam ring 10 and open cell foam ring 9, self-sealing sealant layer 8 (which can be based on elastomeric material such as butyl rubber 
 	Contrary to applicant’s arguments, WO ‘959 teaches away from using only the prior art open-cell foam as the attachment to the sealant because the open-cell foam lacks airtightness and so does not compensate for the altered sealant flow characteristics, but clearly teaches that using closed-cell foam solves this problem despite the altered sealant flow characteristics (US ‘146 paragraphs 0001-0008) and shows in Figure 2 that the entire outer surface of the closed-cell foam ring can be attached to the sealant layer, so one of ordinary skill in the art would have had a reasonable expectation of success in using the thermoplastic polyamide self-supporting film in combination with the polyethylene closed-cell foam material ring in the above tire.
 	Applicant’s arguments with respect to the newly added “perforated” limitation have been addressed above.
Claims 15 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent Application 10 2007 028 932 A1 in view of US Patent Application Publication 2005/0086823 A1, US Patent Application Publication 2011/0308705 A1 cited by applicant, Yukawa (7,188,652 B2), Yukawa et al. (7,213,624 B2), Shinmura (7,595,721 B2), Yukawa et al. (7,681,613 B2), and Published PCT Application WO 2011/064698 A1 cited by applicant, and optionally further in view of Kanz et al. (7,389,802 B2).
 	The only differences between the DE ‘932 tire and the claimed tire are that a) the reference does not disclose the sound absorbing foam ring (foam noise reducing element) as comprising at least one perforated closed-cell polyolefin material and b) the reference does not disclose the claimed self-supporting film (embodiment of Figure 1, translation paragraphs 0001-0014: carcass 
 	Applicant argues that US ‘823 does not disclose a preference between open-celled foam and closed-cell foam, however both are equally disclosed and a reference does not teach away from an embodiment merely by not preferring that embodiment (MPEP 2123).
 	Applicant’s arguments with respect to the newly added “perforated” limitation have been addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over new claim 15 of copending Application No. 16/994,286 in view of Published PCT Application WO 2017/076531 A1 (equivalent to US Patent Application Publication 2020/0254828 A1) having a filing date of August 22, 2016 and a foreign priority date of November 5, 2015 (German PCT has the disclosure of German priority document), German Patent Application 10 2007 028 932 A1, and Published PCT Application WO 2011/064698 A1 cited by applicant. See paragraphs 7 and 9 above: it would have been obvious to one of ordinary skill in the art to provide the copending claim 1 tire with the basic sealant tire structure exemplified in WO ‘531 and DE ‘932 (carcass insert 6 (carcass structure), profiled tread 1 (tread band), inner layer 7 of an airtight rubber mixture (layer of airtight elastomeric material), sealant 8 (layer of sealing elastomeric composition) (which can be based on elastomeric material such as butyl rubber or polyurethane)) in order to 
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine is clearly set forth in the rejections.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's argument that the self-supporting film cannot be bodily incorporated into the tires of the primary references, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As noted in the previous Office action, French Patent Application 2 948 606 A1 has similar teachings to WO ‘698 with a film thickness of 7μm-50μm and preferably 10μm-30μm. US Patent Application Publications 2020/0055288 A1 and 2020/0234686 A1 also disclose tire noise dampers with perforations to improve sound absorption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             February 21, 2022